DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 8, 11, 14, and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-9, 13-16, and 20 of U.S. Patent No. 11,341,866 in view of U.S. Patent No. 11,341,866, as presented below. 
Application No. 16/935,486
U.S. Patent No. 11,341,866
Claim 1: A training system for improving training of a driver during an automated driving system mode, comprising: 

one or more processors; 

a memory communicably coupled to the one or more processors and storing: 

a tracking module including instructions that when executed by the one or more processors cause the one or more processors to generate, in association with a maneuver by the driver that is a takeover of a vehicle, an automated motion plan associated with the maneuver; 

a determination module including instructions that when executed by the one or more processors cause the one or more processors to: determine if the automated motion plan is valid based, at least in part, on a condition that one or more parameters of a reliability model satisfy a threshold, 


wherein the one or more parameters are associated with the vehicle and a driving environment*; and 



notify the driver that the maneuver was unnecessary using a notification signal if the one or more parameters satisfy the threshold.

*The one or more parameters associated with the vehicle and driving environment may be derived from map data such as a distance (distance to physical boundaries) ([0028]).
Claim 1: A training system for improving training of a driver during automated driving system (ADS) mode, comprising: 

one or more processors; 

a memory communicably coupled to the one or more processors and storing: 

a tracking module including instructions that when executed by the one or more processors cause the one or more processors to generate, after a vehicle takeover and a maneuver by the driver that disengages the ADS, an automated motion plan projected for the maneuver; and 

a determination module including instructions that when executed by the one or more processors cause the one or more processors to: determine if a difference parameter satisfies a threshold, 




wherein the difference parameter indicates a disparity in space between the maneuver by the driver and the automated motion plan projected for the maneuver*; and 

notify, if the difference parameter does not satisfy the threshold, the driver that the vehicle takeover and the maneuver by the driver were unnecessary.

*The difference parameter may be associated with a physical parameter such as time, distance, and/or distance and time associated with the maneuvers (Claim 7).
Claim 4: The training system of claim 1, wherein the determination module further includes instructions that when executed by the one or more processors cause the one or more processors to notify the driver that the maneuver by the driver was necessary on a condition that the reliability model does not satisfy the threshold.
Claim 2: The training system of claim 1, wherein the determination module further includes instructions to notify the driver, on a condition that the difference parameter satisfies the threshold, that the vehicle takeover and the maneuver by the driver were necessary.
Claim 5: The training system of claim 1, wherein the determination module further includes instructions that when executed by the one or more processors cause the one or more processors to train an automated driving module according to the maneuver by the driver being unnecessary or necessary.
Claim 3: The training system of claim 1 further comprising an automated driving module including instructions that when executed by the one or more processors cause the one or more processors to train the automated driving module according to the vehicle takeover and the maneuver by the driver being unnecessary or necessary.


	Claims 8, 11, 14, and 17-18 are rejected for the same reasonings as claims 1 and 4-5 above (claims 8 and 11 reciting a non-transitory computer readable medium of claims 1 and 4-5, and claims 14 and 17-18 reciting a method of claims 1 and 4-5).
While U.S. Patent No. 11,341,866 does not explicitly claim “determine if the automated motion plan is valid based, at least in part, on a condition that one or more parameters of a reliability model satisfy a threshold, wherein the one or more parameters are associated with the vehicle and a driving environment”, U.S. Patent No. 11,341,866 does claim to determine if a difference parameter (one or more parameters of a reliability model) satisfies a threshold, wherein the difference parameter indicates a disparity in space between the maneuver by the driver and the automated motion plan projected for the maneuver. Further, according to claim 1 of U.S. Patent No. 11,341,866, based on whether the difference parameter (one or more parameters of the reliability model) satisfies a threshold, the driver is notified accordingly whether the maneuver was unnecessary or necessary. U.S. Patent No. 11,341,866 discusses determining the difference parameter based on a disparity between the maneuver by the driver in relation to the ADS motion plan associated with the maneuver, thereby, if the difference parameter (one or more parameters of the reliability model) does not satisfy a threshold, the maneuver is determined to be unnecessary (i.e., if a difference in time between two maneuvers is similar and fails to meet a threshold, the maneuver is unnecessary). It would have been obvious to one of ordinary skill in the art that the necessity of the maneuver (or alternatively, validity of the automated motion plan) would depend on the one or more parameters and/or threshold analyzed and could therefore vary (i.e., a difference parameter based on a disparity between the automated motion plan and the driver maneuver, wherein a small difference satisfies a threshold (i.e., a reaction time threshold) such that the driver maneuver is determined to be unnecessary).

Claim Objections
Claim 2 is objected to because of the following informality: “wherein the determination module further includes instructions to determine including instructions to determine” recited in ln. 1-2 should likely read “wherein the determination module further includes instructions to determine 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the independent claims recite generating, “in association with a maneuver by the driver that is a takeover of a vehicle” an automated motion plan associated with the maneuver. However, the Specification clearly describes an invention that generates an automated motion plan after the takeover ([0028], where “the autonomous driving module(s) 160 may derive motion plans as if the ADS were controlling the vehicle instead of the driver after the takeover” (Emphasis added)) (See also, Fig. 3, #320, 330; [0038-0039], where after the driver takeover of the vehicle at step 320, the tracking module generates an automated motion plan at step 330). The limitation “in association with a maneuver by the driver that is a takeover” is not the same as “after a maneuver by the driver that is a takeover”. Accordingly, the independent claims are rejected under 35 U.S.C. 112(a). 
All dependent claims are rejected by virtue of their dependencies on independent claims 1, 8, and 14.
Claims 2, 9, and 15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, using claim 2 as an example, the claim recites wherein the determination module of claim 1 further includes instructions “to determine that the automated motion plan associated with the maneuver, before the takeover, is valid according to a disparity between the maneuver by the driver and a weight of the one or more parameters and map data of a surrounding environment of the reliability model”. However, claim 1 explicitly states that the automated motion plan is generated in association with a maneuver by the driver that is a takeover of a vehicle, thereby indicating that the automated motion plan is generated, at the earliest, in real-time/simultaneously with the maneuver that is the takeover. However, furthermore, the Specification, [0028] and Fig. 3, #320, 330, indicates that the automated motion plan associated with the maneuver is generated after the driver takeover. Finally, the claims themselves state that the validity of the automated motion plan is determined “according to a disparity between the maneuver by the driver (the takeover of the vehicle, according to the language of claim 1) and a weight of the one or more parameters and map data…” (Emphasis added). Therefore, it is unclear how the validity of the automated motion plan associated with the maneuver (“maneuver by the driver that is the takeover of a vehicle” according to claim 1, from which claim 2 depends) is determined before the takeover (the maneuver) as claimed. 
Claims 5-6, 12, and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 18 recite the limitation “train an automated driving module according to the maneuver by the driver being unnecessary or necessary”, wherein the independent claims 1, 8, and 14, from which the claims depend, only recite determining/notifying the driver that the maneuver was unnecessary. Accordingly, there is insufficient antecedent basis for the limitation of training the automated driving module according to the maneuver by the driver being necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP6654907 – This reference teaches a system comprising sensors for acquiring driving environment information and information of the vehicle, an autonomous driving means, a takeover operation determining means, and a notifying means ([0006]; [0016]; [0024]; [0030]), and further, discusses using data, including map data, in comparison to a threshold to determine whether a takeover is necessary. The reference further teaches determining if an automated motion plan is valid using a threshold ([0050]), based on driving environment and vehicle information ([0055]). However, accordingly, the reference appears to disclose generating the motion plan before the maneuver, and notifying the driver that the maneuver is necessary, as opposed to unnecessary. 
U.S. Patent No. 10,496,090 – This reference teaches determining when the driver should takeover the vehicle from autonomous mode based on a determination of a hazardous driving condition or a fault/error/defect with the autonomous driving of the vehicle. However, this reference appears to notify the driver before the takeover whether said takeover is necessary, as opposed to after a maneuver by the driver that is a takeover in order to effectuate training. 
U.S. Pub. 2019/0011917 A1 – This reference teaches receiving information about a driving environment from an autonomous vehicle and generating a driving plan for performing a driving maneuver (an automated motion plan). However, this reference does not teach a training system in combination with the autonomous vehicle. 
U.S. Pub. 2016/0214483 A1 – This reference teaches warning a driver when autonomous driving conditions are no longer met and a takeover should occur. However, the reference does not indicate when a takeover should not occur (is unnecessary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715